       Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 1 of 21




 1   Gregg A. Hubley, Esq. (Nev. Bar No. 7386)
     Christopher A.J. Swift, Esq. (Nev. Bar No. 11291)
 2   ARIAS SANGUINETTI WANG & TORRIJOS, LLP
     7201 W. Lake Mead Blvd., Suite 570
 3   Las Vegas, Nevada 89128
     Telephone: (702) 789-7529
 4   Facsimile: (702) 909 7865
     Email: gregg@aswtlawyers.com
 5   Email: christopher@aswtlawyers.com
 6   Mike Arias, Esq. (Cal. Bar No. 115385)*
     Alfredo Torrijos, Esq. (Cal. Bar No. 222458)*
 7
     ARIAS SANGUINETTI WANG & TORRIJOS, LLP
 8   6701 Center Drive West, 14th Floor
     Los Angeles, California 90045
 9   Telephone: (310) 844-9696
     Email: mike@aswtlawyers.com
10   Email: alfredo@aswtlawyers.com

11   Alan Brayton, Esq. (Cal Bar No. 73685)*
     Gilbert Purcell, Esq. (Cal Bar No. 113603)*
12   James Nevin, Esq. (Cal. Bar No. 220816)*
     Andrew Chew, Esq. (Cal. Bar No. 225679)*
13   BRAYTON PURCELL, LLP
     222 Rush Landing Road
14   Novato, California 94945
     Telephone: (800) 598-0314
15   Email: abrayton@braytonlaw.com
     Email: gpurcell@braytonlaw.com
16   Email: jnevin@braytonlaw.com
     Email: achew@braytonlaw.com
17
     Attorneys for Plaintiffs and the Proposed Class
18   * pro hac vice pending
19
                                  UNITED STATES DISTRICT COURT
20                                     DISTRICT OF NEVADA

21   EGG AND I, LLC a Nevada limited liability               Case No.
     company; EGG WORKS, LLC, a Nevada
22   limited-liability company; EGG WORKS 2,
     LLC, a Nevada limited-liability company; EGG            CLASS ACTION COMPLAINT
23   WORKS 3, LLC, a Nevada limited-liability
     company; EGG WORKS 4, LLC, a Nevada
24   limited-liability company; EGG WORKS 5,                 JURY TRIAL DEMANDED
     LLC, a Nevada limited-liability company; EGG
25   WORKS 6, LLC, a Nevada limited-liability
     company; and EW COMMISSARY, LLC, a
26   Nevada limited-liability company,
27                  Plaintiffs,
28

                                                       -1-
     291724                                 CLASS ACTION COMPLAINT
         Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 2 of 21




 1             vs.

 2   U.S. SPECIALTY INSURANCE COMPANY, a
     Texas corporation; PROFESSIONAL
 3   INDEMNITY AGENCY, INC. dba TOKIO
     MARINE, HCC- SPECIALTY GROUP a New
 4   Jersey corporation,

 5                    Defendants.

 6

 7             Plaintiffs Egg & I, LLC; Egg Works, LLC; Egg Works 2, LLC; Egg Works 3, LLC; Egg

 8   Works 4, LLC; Egg Works 5, LLC; Egg Works 6, LLC, and EW COMMISSARY, LLC

 9   (collectively “Plaintiffs” or “Egg Works”), individually and on behalf of all others similarly

10   situated, make the following allegations based upon information and belief, except as to those

11   allegations specifically pertaining to Plaintiffs and their counsel, which are based on personal

12   knowledge. Plaintiffs bring this action for breach of contract, breach of the covenant of good faith

13   and fair dealing, declaratory and injunctive relief against Defendants U.S. Specialty Insurance

14   Company (“U.S. Specialty”), and Professional Indemnity Agency, Inc. dba Tokio Marine, HCC

15   (“Tokio Marine”), demanding a trial by jury.

16                                      I.   NATURE OF THE ACTION

17              1.    Egg Works is a local family owned and operated group of restaurants known mostly

18       for their family-oriented breakfasts, lunches and dining environment throughout Las Vegas and in

19       Henderson, Nevada employing over 400 Clark County residents.

20              2.    U.S. Specialty is a “Texas-domiciled property and casualty insurance company

21       operating on an admitted basis throughout the United States. The company was incorporated in

22       1986 and redomesticated to Texas in 1998.” 1 Upon information and belief, U.S. Specialty is a

23       subsidiary of Tokio Marine.

24              3.    Egg Works purchased a Restaurant Recovery Insurance Policy (the “Policy”) from

25       U.S. Specialty and Tokio Marine, providing for a policy period of September 1, 2019, through to

26       September 1, 2020. A copy of the Policy is attached as Exhibit 1.

27              4.    The Policy protects Plaintiffs against a loss of business income due to a suspension

28
     1
               https://www.tmhcc.com/en-us/about-us/business-structure
                                                     -2-
     291724                                   CLASS ACTION COMPLAINT
       Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 3 of 21




 1    of each restaurants’ operations, identified in the Policy and generally known as business

 2    interruption coverage.

 3            5.      The Policy also provides “Extra Expense” coverage, under which Defendants

 4    promise to pay expenses incurred to minimize the suspension of business.

 5            6.      On March 20, 2020, Nevada Governor Steve Sisolak issued Declaration of

 6    Emergency Directive 003, which among other directives, orders the cessation of “non-essential”

 7    business and for the purposes of this Complaint, onsite dining. Specifically, Declaration of

 8    Emergency Directive 003 provides, in pertinent part:

 9            SECTION 3: The Nevada general public may utilize restaurants and food
              establishments serving prepared meals. Such establishments may continue serving
10            the public, but shall cease onsite dining effective March 20, 2020 at 11:59 p.m.,
              for the duration that this Directive shall be in effect. Food establishments open to
11            the Nevada general public shall only serve customers through a take-out, drive-
              through, curbside pickup, or delivery capacity… (Emphasis added).
12

13            7.      Section 11 of the Declaration of Emergency Directive 003 provides that the

14    Directive lasts until April 16, 2020.

15            8.      A copy of the March 20, 2020, Declaration of Emergency Directive 003 is attached

16    as Exhibit 2.
17            9.      On March 27, 2020, Governor Sisolak issued a Guidance for Declaration of

18    Emergency Directive 003, clarifying that dine-in restaurants are “non-essential” business, “where

19    the risk of transmission of COVID-19 is high.” A copy of the March 27, 2020, Guidance for

20    Declaration of Directive 003 is attached as Exhibit 3.
21            10.     On April 1, 2020, Governor Sisolak issued a Declaration of Emergency Directive

22    010, Stay at Home Order, extending Declaration of Emergency Directive 003 to April 30, 2020. A

23    copy of the Declaration of Emergency Directive 010 is attached as Exhibit 4.
24            11.     In accordance with the above-referenced Directives, Egg Works was forced to

25    suspend business operations at the restaurants. This suspension, which is ongoing, has caused

26    Plaintiff to suffer significant losses and incur significant expenses.

27            12.     Under the Policy, Plaintiffs have paid substantial premiums to Defendants, and in

28    turn Defendants promised to pay these losses and expenses and are obligated to pay for them.

                                                        -3-
     291724                                   CLASS ACTION COMPLAINT
       Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 4 of 21




 1    Defendants have breached the terms of the Policy and have failed to pay for these losses and

 2    expenses.

 3            13.   Defendants have refused to pay these losses and expenses.

 4            14.   Upon information and belief, Defendants have failed to pay for similar losses and

 5    expenses for innumerous other insures holding policies that are, in all material respects, identical.

 6                                           II.   THE PARTIES
 7            15.   Plaintiff Egg and I, LLC is a Nevada limited liability company doing business at

 8    4533 W. Sahara Ave., Las Vegas, Nevada 89102.

 9            16.   Plaintiff Egg Works, LLC is a Nevada limited liability company doing business at

10    9355 West Flamingo Road, No. 1, Las Vegas, Nevada 89147.

11            17.   Plaintiff Egg Works 2, LLC is a Nevada limited liability company doing business at

12    2490 East Sunset Road, Las Vegas, Nevada 89120.

13            18.   Plaintiff Egg Works 3, LLC is a Nevada limited liability company doing business at

14    6960 South Rainbow Blvd., Las Vegas, Nevada 89118.

15            19.   Plaintiff Egg Works 4, LLC is a Nevada limited liability company doing business at

16    10839 South Eastern Ave., Henderson, Nevada 89052.

17            20.   Plaintiff Egg Works 5, LLC is a Nevada limited liability company doing business at

18    2025 Village Center Circle, Las Vegas, Nevada 89134.

19            21.   Plaintiff Egg Works 6, LLC is a Nevada limited liability company doing business at

20    7591 Tule Springs Road, Las Vegas, Nevada 89131.

21            22.   Plaintiff EW Commissary, LLC is a Nevada limited liability company doing

22    business at 5321 Cameron Street, Las Vegas, Nevada 89118.

23            23.   Defendant U.S. Specialty Insurance Company (“U.S. Specialty”) is a Texas

24    corporation with its principal place of business in Houston, Texas. U.S. Specialty engages in

25    substantial and not isolated activity on a continuous and systematic basis in the State of Nevada by

26    issuing and selling insurance policies in Nevada.

27            24.   Defendant Professional Indemnity Agency, Inc. dba Tokio Marine, HCC (“Tokio

28    Marine”) is a New Jersey corporation with its principal place of business in Houston, Texas.

                                                       -4-
     291724                                  CLASS ACTION COMPLAINT
         Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 5 of 21




 1       Tokio Marine engages in substantial and not isolated activity on a continuous and systematic basis

 2       in the State of Nevada by issuing and selling insurance policies in Nevada.

 3                                    III.    JURISDICTION AND VENUE
 4              25.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

 5       complete diversity between Defendants and at least one member of each class; there are more than

 6       one hundred members of each class; and the amount in controversy exceeds $5,000,000.00

 7       exclusive of interest and cost. This Court also has subject matter jurisdiction pursuant to 28 U.S.C.

 8       §§ 2201 and 2202 and is authorized to grant declaratory relief under these statutes.

 9              26.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 (b)(2) because a

10       substantial part, if not all, of the acts and omissions complained of in this action took place in the

11       State of Nevada.

12                                     IV.     FACTUAL ALLEGATIONS
13              27.    In September 2019, Egg Works obtained the Policy issued by U.S. Specialty, policy
14       number U719-860374. The Policy has a policy period of September 1, 2019, to September 1,
15       2020. The Policy insured “Egg Works, et al.” at the following locations, as per the terms of the
16       Policy’s Schedule of Covered Locations 2:
17
              Insured Trade
18            Name          Address                           City           State       Zip Code
               Egg & I      4533 W. Sahara Ave                 Las Vegas      Nevada      89102
19

20            Egg Works        2490 E. Sunset Rd.              Las Vegas      Nevada      89120

21            Egg Works        6960 South Rainbow Blvd         Las Vegas      Nevada      89118
22
              Egg Works        9355 W. Flamingo Rd. #1         Las Vegas      Nevada      89147
23
              Egg Works        2025 Village Center Drive       Las Vegas      Nevada      89134
24
              Egg Works        10839 S. Eastern Ave.           Henderson      Nevada      89052
25

26            Egg Works        7591 Tule Springs Rd            Las Vegas      Nevada      89131

27

28   2
               Exhibit 1, p. 21 “Schedule of Covered Locations.”
                                                       -5-
     291724                                     CLASS ACTION COMPLAINT
         Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 6 of 21




 1             Insured Trade
               Name          Address                          City            State     Zip Code
 2
                Egg Works     5321 Cameron St.                 Las Vegas       Nevada    89118
 3                                                                            I         I
 4               28.   The Policy provides that Defendants will reimburse Plaintiffs’ for any Loss caused

 5       by an “Insured Event.” The Policy covers all risks are unless they are specifically excluded.

 6               29.   An Insured Event is defined in Section 1, under the categories “Accidental

 7       Contamination,” “Malicious Tampering,” “Product Extortion” and “Adverse Publicity.” 3

 8               30.   “Accidental Contamination” is defined as “Any accidental or unintentional

 9       contamination, impairment or mislabeling of an Insured Product(s), which occurs during or as a

10       result of its production, preparation, manufacture, packaging or distribution – provided that the

11       use or consumption of such Insured Product(s) has resulted in or would result in clear,

12       identifiable, internal or external visible physical symptoms of bodily injury, sickness, disease or

13       death or any person(s), within three hundred and sixty five (365) days following such

14       consumption or use.” 4

15               31.   “Insured Products” is defined in the Declarations Page of the Policy as “All retail

16       restaurant offerings served during the Policy period at any time at any of the Insured’s Locations

17       in the manner prescribed in the Application form signed and dated August 29, 2019 and held on

18       file with the Insurer.” 5 [Emphasis added.]

19               32.   Section 2 of the Policy defines Loss as “reasonable and necessary expenses or costs

20       incurred by the Insured directly and solely as the result of a covered Insured Event at any insured

21       Location and subject to the limits of liability of each Insured Event.” 6

22               33.   Section 2.3 is entitled “Business Interruption” and defines the losses associated with

23       a Business Interruption as the Loss of Gross Revenue and Extra Expense, “provided that the

24       Insured continues to incur such losses beyond the Waiting Period.”

25       ///

26
     3
                Exhibit 1, §§ 1.1-1.4.
27   4
                Exhibit 1, §1.1.
     5
28              Exhibit 1, p. 3.
     6
                Exhibit 1, § 2.
                                                          -6-
     291724                                      CLASS ACTION COMPLAINT
         Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 7 of 21




 1              34.    The Policy states:

 2                     Loss of Gross Revenue shall be assessed by the Insurer based on the
                       analysis of the restaurant sales of affected Insured Products, and
 3                     other Insured Products which lost sales as a direct result of the
                       Insured Event, during each month of the twelve months prior to the
 4
                       Insured Event, and taking into account:
 5
                          i)       the reasonable projection of the future profitability of such
 6                                 product (s) had no Insured Event occurred; and

 7                        ii)      all material changes in market conditions of any nature
                                   whatsoever which would have affected the future
 8                                 marketing of and profits generated by the Insured
 9                                 Products or other affected Insured Products. 7

10              35.    “Extra Expense” is defined as “the excess of the total cost of conducting business

11       activities during the period of time necessary to clear or repair the Location (owned or operated by

12       the Insured) where the incident occurred for the sole purpose of reducing the Loss…” Notably,

13       Extra Expense includes maintaining a salaried workforce to the extent required by statute, union,

14       or other work contract and maintaining a minimum work force at a minimal percentage of salary

15       in order to be able to open the location after any sort of shutdown by a “national or local

16       governmental organization or body.” 8

17              36.    The Policy also permits the recovery of Rehabilitation Expenses, “the reasonable

18       and necessary expenses incurred directly by the Insured as a direct result of an Insured Event to

19       re-establish the Insured’s Product(s) to the reasonably projected level of sales or market share

20       anticipated prior to the Insured Event.” 9

21              37.    The Policy sets forth a number of exclusions, none of which apply to Plaintiffs.

22              38.    One of those one exclusions relates specifically and solely to Avian Influenza

23       Viruses, with the Policy providing, in relevant part:

24                     This Policy of Insurance does not apply to any Loss arising out of,
                       based upon, attributable to or consisting of, directly or indirectly: [¶]
25
                       4.18     Any loss caused directly or indirectly, in whole or in part, by
26

27
     7
               Exhibit 1, §3.2(c).
28   8
               Exhibit 1, §3.6.
     9
               Exhibit 1, § 3.15.
                                                          -7-
     291724                                      CLASS ACTION COMPLAINT
          Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 8 of 21




 1                           1. Any form of Avian Influenza Viruses;

 2                          2.     Any actual, threatened, predicted or perceived
                     outbreak of Avian Influenza Viruses; or
 3

 4                          3. Any supervision, instructions, recommendations, warnings
                     or advice given or which should have been given in connection with
 5                   Avian Influenza Viruses; or

 6                          4. Any measures or actions undertaken, directed and/or
                     recommended by any governmental or regulatory authority, or any
 7                   other entity or natural person, with respect to Avian Influenza
                     Viruses regardless of any other cause, event, material or
 8
                     product that contributed concurrently or in any sequence to or was
 9                   accelerated by or results from the loss, injury, cost, damage, claim,
                     expense, dispute and/or suit.
10
                     For the purposes of this exclusion, the term Avian Influenza Viruses
11                   includes:
12                   a. All avian flu or bird influenza viruses including any other
13                   nomenclature, scientific (e.g. AH5N1, AH5N2, AH7N1, A H9N2)
                     or otherwise (e.g. “bird flu”) devised or used to describe the
14                   viruses regardless of any genetic features or differences, subtype or
                     strain, and whether or not partnered with any neuraminidase
15                   surface proteins; and any progression, mutation or recombination
                     thereof, including but not limited to progression, mutation or
16                   recombination of any subtype or strain, and/or any changes in the
17                   antigenic composition thereof.

18                   b. Any complications, infections, illnesses, or secondary or
                     opportunistic diseases related to, or initiating because of, or
19                   occurring in conjunction with, or following Avian Influenza
                     Viruses.” 10
20
               39.   Thus, while the Policy specifically excludes “[a]ny loss caused directly or
21
      indirectly” by Avian Influenza Viruses, it is entirely silent as to losses relating to COVID-19,
22
      coronaviruses, generally, or any other virus other that the Avian Influenza Viruses specifically
23
      delineated in the Policy.
24
               40.   As discussed, Governor Sisolak suspended all on-site dining for restaurants in the
25
      State of Nevada, including Plaintiffs, on March 20, 2020, in Declaration of Emergency Directive
26
      003.
27

28
     10
              Exhibit 1, §4.18.
                                                      -8-
     291724                                  CLASS ACTION COMPLAINT
       Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 9 of 21




 1            41.      Plaintiffs have suffered the suspension of business operations, sustained losses of

 2    business income, and incurred extra expenses.

 3            42.      On April 22, 2020, Egg Works provided notice of these losses to Defendants and

 4    requested payment consistent with the terms of the Policy.

 5            43.      To date, Defendants refuse to or have failed to meaningfully respond to Egg Works’

 6    request and refuse to pay Egg Works consistent with Defendants’ contractual obligations.

 7            44.      Egg Works continue to suffer losses and expenses through the date of the filing of

 8    this action.

 9            45.      The losses and expenses suffered by Egg Works are not excluded from coverage

10    under the Policy and Egg Works has complied with all provisions of the Policy. Accordingly, Egg

11    Works is entitled to payment for their losses and expenses.

12                                   V.    CLASS ACTION ALLEGATIONS
13            46.      Plaintiffs bring this action on behalf of themselves and as a representative of all
14    others who are similarly situated. Pursuant to Rules 23(a), (b)(2), and/or (b)(3) of the Federal
15    Rules of Civil Procedure, Plaintiffs seek certification of the following class:
16                   a. All persons and entities with Business Income coverage under a Restaurant
                        Recovery Policy issued by Defendants that suffered suspension of business
17                      due to COVID-19, and for which Defendants have denied a claim for the
                        losses or have otherwise failed to acknowledge, accept as a covered loss, or
18
                        pay for the covered losses (the “Business Income Coverage Class”).
19
                     b. All persons and entities with Extra Expense coverage under a Restaurant
20                      Recovery Policy issued by Defendants that sought to avoid or minimize the
                        suspension of business caused by COVID-19, and/or the actions of civil
21                      authorities in response to COVID-19, and for which Defendants have
                        denied a claim for the expenses or have otherwise failed to acknowledge,
22                      accept as a covered expense, or pay for the covered expenses (the “Extra
23                      Expense Coverage Class”).

24            47.      Excluded from each of the above Classes are Defendant, including any entity in

25    which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by

26    Defendant, as well as the officers, directors, affiliates, legal representatives, predecessors,

27    successors, and assigns of Defendant. Also excluded are the judges and court personnel in this

28    case and any members of their immediate families.

                                                        -9-
     291724                                    CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 10 of 21




 1            48.     Plaintiffs reserve the right to amend or modify the Class definitions with greater

 2    specificity or division into subclasses after having had an opportunity to conduct discovery.

 3            49.     This action has been brought and may be properly maintained on behalf of the

 4    Classes proposed herein under Rule 23 of the Federal Rules of Civil Procedure.

 5            50.     Numerosity. Fed. R. Civ. P. 23(a)(1). The member of each Class is so numerous

 6    that joinder of all members is impractical. Plaintiffs are informed and believe that there are

 7    thousands of members of each of the Classes. The precise number of Class members can be

 8    ascertained from Defendants’ records.

 9            51.     Commonality and Predominance. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are

10    questions of law and fact common to each Class, which predominate over any questions affecting
11    individual members of each respective Class. These common questions of law and fact include,
12    without limitation:
13                  a. Whether Plaintiffs and the Class members suffered a covered loss under the
14                     common policies issued to members of the Class;
15                  b. Whether Defendants wrongfully denied all claims based on COVID-19;
16                  c. Whether Defendants’ Business Income coverage applies to a suspension of
17                     business caused by COVID-19 and/or related actions of civil authorities
18                     taken in response to the presence or threat of COVID-19;
19                  d. Whether Defendants’ Extra Expense coverage applies to efforts to avoid or

20                     minimize a loss caused by COVID-19;

21                  e. Whether Defendants have breached their contracts of insurance through a

22                     uniform and blanket denial of all claims for business losses related to

23                     COVID-19 and/or the related actions of civil authorities taken in response

24                     to the presence or threat of COVID-19;

25                  f. Whether Plaintiffs and the Class members suffered damages as a result of

26                     Defendants’ actions; and

27                  g. Whether Plaintiffs and the Class members are entitled to an award of

28                     reasonable attorneys’ fees, interest, and costs.

                                                        - 10 -
     291724                                    CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 11 of 21




 1            52.   Typicality. Fed. R. Civ. P. 23 (a)(3). Plaintiffs’ claims are typical of the claims of

 2    the Class they seek to represent. Plaintiffs and all Class members were exposed to uniform

 3    practices and sustained injuries arising out of and caused by Defendant’s unlawful conduct.

 4            53.   Adequacy. Fed. R. Civ. P. 23(a)(4).        Plaintiffs are committed to the vigorous

 5    prosecution of this action and have retained competent counsel experienced in the prosecution of

 6    class actions. Accordingly, Plaintiffs are adequate representatives and will fairly and adequately

 7    protect the interests of the Classes.

 8            54.   Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to other available

 9    methods for the fair and efficient adjudication of this controversy. Since the amount of each

10    individual Class member’s claim is small relative to the complexity of the litigation, and due to

11    the financial resources of Defendants, no Class member could afford to seek legal redress

12    individually for the claims alleged herein. Therefore, absent a class action, Class members will

13    continue to suffer losses and Defendants’ misconduct will proceed without remedy. Even if Class

14    members themselves could afford such individual litigation, the court system could not. Given the

15    complex legal and factual issues involved, individualized litigation would significantly increase

16    the delay and expense to all parties and to the Court. Individualized litigation would also create

17    the potential for inconsistent or contradictory rulings. By contrast, a class action presents far

18    fewer management difficulties, allows claims to be heard which might otherwise go unheard

19    because of the relative expense of bringing individual lawsuits, and provides the benefits of

20    adjudication, economies of scale and comprehensive supervision by a single court. Finally,

21    Plaintiffs know of no difficulty that will be encountered in the management of this litigation which

22    would preclude its maintenance as a class action.

23            55.   Injunctive and Declaratory Relief. Fed. R. Civ. P. 23(b)(2). Defendants’ unlawful

24    and unfair conduct is uniform as to all members of each Class. Defendants have acted or refused

25    to act on grounds that apply generally to each Class, so that final injunctive relief or declaratory

26    relief is appropriate with respect to each Class as a whole.

27   ///

28   ///

                                                      - 11 -
     291724                                   CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 12 of 21




 1                                   VI.     FIRST CLAIM FOR RELIEF
 2                                               Breach of Contract
 3             (By Plaintiffs and the Business Income Coverage Class against Defendants)
 4            56.    Plaintiffs reallege and incorporate by reference the allegations contained in all prior
 5    paragraphs of this Complaint, as though fully set forth herein and, to the extent necessary, plead

 6    this cause of action in the alternative.

 7            57.    Plaintiffs bring this claim individually and on behalf of the Business Income

 8    Coverage Class against Defendant.

 9            58.    Plaintiff’s Policy and the policies of other Business Income Coverage Class

10    members, are insurance contracts under which Defendants were paid premiums in exchange for
11    promises to pay Class members’ losses for claims covered by the Policy.
12            59.    In the Policy, Defendants expressly agree to pay for loss of gross revenue incurred
13    as a result of the perils not excluded under the Policy. Specifically, Defendants promised to pay
14    for losses of business income sustained as a result of a business interruption.
15            60.    A covered loss has resulted in a business interruption. These interruptions have
16    caused Plaintiffs and Class members losses.
17            61.    The business interruptions and losses triggered the business income coverage under
18    the Policy and other Class members’ policies.
19            62.    Plaintiffs and the other Class members have complied with all applicable provisions

20    of their respective policies, including payment of premiums.

21            63.    Defendants, without justification, have refused performance under the Policy and

22    other Class members’ policies by denying coverage for these losses and expenses. Accordingly,

23    Defendants are in breach of the Policy and other Class members’ policies.

24            64.    Due to Defendants’ breach of the Policy and other Class member policies, Plaintiff

25    and other Class members have suffered actual and substantial damages for which Defendants are

26    liable, in an amount to be proved at trial.

27    ///

28    ///

                                                         - 12 -
     291724                                      CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 13 of 21




 1                                 VII.     SECOND CLAIM FOR RELIEF
 2                     Breach of the Implied Covenant of Good Faith and Fair Dealing
 3             (By Plaintiffs and the Business Income Coverage Class against Defendants)
 4            65.     Plaintiffs reallege and incorporate by reference the allegations contained in all prior
 5    paragraphs of this Complaint, as though fully set forth herein and, to the extent necessary, plead

 6    this cause of action in the alternative.

 7            66.     Plaintiffs bring this claim individually and on behalf of the Business Income

 8    Coverage Class against Defendant.

 9            67.     Defendants have breached the duty of good faith and fair dealing owed to Plaintiff

10    and the Business Income Coverage Class in the following respects:
11                  a. Unreasonably acting or failing to act in a manner that deprives Plaintiffs and the
12                     Class the benefits of their policies;
13                  b. Unreasonably engaging in a pattern and practice of acting or failing to act in a
14                     manner that deprives Plaintiffs and the Class of the benefits of their policies;
15                  c. Unreasonably failing to conduct a prompt, fair, balanced and thorough
16                     investigation of all of the bases of Plaintiffs and the Class’ claims;
17                  d. Unreasonably engaging in a pattern and practice of failing to conduct a prompt,
18                     fair, balanced and thorough investigation of all of the bases of claims made
19                     Plaintiffs and the Class’ policies;

20                  e. Unreasonably failing to diligently search for and consider evidence that supports

21                     coverage of Plaintiffs’ and the Class’ claims;

22                  f. Unreasonably engaging in a pattern and practice of failing of failing to diligently

23                     search for and consider evidence that supports coverage of Plaintiffs’ and the

24                     Class’ claims;

25                  g. Unreasonably failing to conduct an investigation to determine the efficient

26                     proximate cause (predominant cause) of Plaintiffs’ and the Class’ losses;

27   ///

28   ///

                                                         - 13 -
     291724                                      CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 14 of 21




 1                  h. Unreasonably engaging in a pattern and practice of failing to conduct an

 2                     investigation to determine the efficient proximate cause (predominant cause) on

 3                     claims made by insureds;

 4                  i. Unreasonably failing to give at least as much consideration to the interests of

 5                     Plaintiffs and the Class;

 6                  j. Unreasonably engaging in a pattern and practice of failing to give at least as much

 7                     consideration to the interests of its insureds as it gives to its own interests;

 8                  k. Unreasonably placing its own financial interests above the interests of Plaintiffs

 9                     and the Class; and

10                  l. Unreasonably engaging in a pattern and practice of placing its own financial

11                     interests above the interests of its insureds.

12            68.     By acting in the aforementioned way, Defendants breached the implied covenant of

13    good faith and fair dealing.

14            69.     As a result of this breach, Plaintiffs and the Class have been damaged in an amount

15    to be proven at trial.

16                                 VIII.     THIRD CLAIM FOR RELIEF
17                                                 Declaratory Relief
18             (By Plaintiffs and the Business Income Coverage Class against Defendants)
19            70.     Plaintiffs reallege and incorporate by reference the allegations contained in all prior

20    paragraphs of this Complaint, as though fully set forth herein and, to the extent necessary, plead

21    this cause of action in the alternative.

22            71.     Plaintiffs bring this claim individually and on behalf of the Business Income

23    Coverage Class against Defendant.

24            72.     This Court has jurisdiction to declare the rights and other legal relations pursuant to

25    28 U.S.C. §§ 2201-2202.

26            73.     Plaintiff’s Policy and the policies of other Business Income Coverage Class

27    members, are insurance contracts under which Defendants were paid premiums in exchange for

28    promises to pay Class members’ losses for claims covered by the Policy.

                                                          - 14 -
     291724                                      CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 15 of 21




 1            74.    In the Policy, Defendants expressly agree to pay for loss of gross revenue incurred

 2    as a result of the perils not excluded under the Policy. Specifically, Defendants promised to pay

 3    for losses of business income sustained as a result of a business interruption.

 4            75.    A covered loss has resulted in a business interruption. These interruptions have

 5    caused Plaintiffs and Class members losses.

 6            76.    The business interruptions and losses triggered the business income coverage under

 7    the Policy and other Class members’ policies.

 8            77.    Plaintiffs and the other Class members have complied with all applicable provisions

 9    of their respective policies, including payment of premiums.

10            78.    Defendants, without justification, have refused performance under the Policy and

11    other Class members’ policies by denying coverage for these losses and expenses. Accordingly,

12    Defendants are in breach of the Policy and other Class members’ policies.

13            79.    Plaintiffs and the Class members seek a judicial determination of whether the

14    policies provide coverage for business interruption losses.

15            80.    An actual case or controversy exists regarding Class members’ rights and

16    Defendants’ obligations under the terms of the Class members’ policies.

17                                 IX.     FOURTH CLAIM FOR RELIEF
18                                               Breach of Contract
19              (By Plaintiffs and the Extra Expense Coverage Class against Defendants)
20            81.    Plaintiffs reallege and incorporate by reference the allegations contained in all prior

21    paragraphs of this Complaint, as though fully set forth herein and, to the extent necessary, plead

22    this cause of action in the alternative.

23            82.    Plaintiffs bring this claim individually and on behalf of the Extra Expense Coverage

24    Class against Defendant.

25            83.    Plaintiff’s Policy and the policies of other Extra Expense Coverage Class members,

26    are insurance contracts under which Defendants were paid premiums in exchange for promises to

27    pay Class members’ losses for claims covered by the Policy.

28            84.    In the Policy, Defendants expressly agree to pay for extra expenses incurred as a

                                                         - 15 -
     291724                                      CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 16 of 21




 1    result of the perils not excluded under the Policy. Specifically, Defendants promised to pay

 2    amounts in excess of the total cost of conducting business activities during the period of time

 3    necessary to clear or repair, including salaries in certain circumstances.

 4            85.     A covered loss has resulted in a business interruption. These interruptions have

 5    caused Plaintiffs and Class members losses.

 6            86.     The extra expenses triggered the extra expense coverage under the Policy and other

 7    Class members’ policies.

 8            87.     Plaintiffs and the other Class members have complied with all applicable provisions

 9    of their respective policies, including payment of premiums.

10            88.     Defendants, without justification, have refused performance under the Policy and

11    other Class members’ policies by denying coverage for these losses and expenses. Accordingly,

12    Defendants are in breach of the Policy and other Class members’ policies.

13            89.     Due to Defendants’ breach of the Policy and other Class member policies, Plaintiff

14    and other Class members have suffered actual and substantial damages for which Defendants are

15    liable, in an amount to be proved at trial.

16                                     X.    FIFTH CLAIM FOR RELIEF
17                     Breach of the Implied Covenant of Good Faith and Fair Dealing
18                     (By Plaintiffs and the Extra Expenses Class against Defendants)
19            90.     Plaintiffs reallege and incorporate by reference the allegations contained in all prior

20    paragraphs of this Complaint, as though fully set forth herein and, to the extent necessary, plead

21    this cause of action in the alternative.

22            91.     Plaintiffs bring this claim individually and on behalf of the Extra Expenses Class

23    against Defendant.

24            92.     Defendants have breached the duty of good faith and fair dealing owed to Plaintiff

25    and the Extra Expenses Class in the following respects:

26                  a. Unreasonably acting or failing to act in a manner that deprives Plaintiffs and the

27                     Class the benefits of their policies;

28                  b. Unreasonably engaging in a pattern and practice of acting or failing to act in a

                                                         - 16 -
     291724                                      CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 17 of 21




 1                     manner that deprives Plaintiffs and the Class of the benefits of their policies;

 2                  c. Unreasonably failing to conduct a prompt, fair, balanced and thorough

 3                     investigation of all of the bases of Plaintiffs and the Class’ claims;

 4                  d. Unreasonably engaging in a pattern and practice of failing to conduct a prompt,

 5                     fair, balanced and thorough investigation of all of the bases of claims made

 6                     Plaintiffs and the Class’ policies;

 7                  e. Unreasonably failing to diligently search for and consider evidence that supports

 8                     coverage of Plaintiffs’ and the Class’ claims;

 9                  f. Unreasonably engaging in a pattern and practice of failing of failing to diligently

10                     search for and consider evidence that supports coverage of Plaintiffs’ and the

11                     Class’ claims;

12                  g. Unreasonably failing to conduct an investigation to determine the efficient

13                     proximate cause (predominant cause) of Plaintiffs’ and the Class’ losses;

14                  h. Unreasonably engaging in a pattern and practice of failing to conduct an

15                     investigation to determine the efficient proximate cause (predominant cause) on

16                     claims made by insureds;

17                  i. Unreasonably failing to give at least as much consideration to the interests of

18                     Plaintiffs and the Class;

19                  j. Unreasonably engaging in a pattern and practice of failing to give at least as much

20                     consideration to the interests of its insureds as it gives to its own interests;

21                  k. Unreasonably placing its own financial interests above the interests of Plaintiffs

22                     and the Class; and

23                  l. Unreasonably engaging in a pattern and practice of placing its own financial

24                     interests above the interests of its insureds.

25            93.     By acting in the aforementioned way, Defendants breached the implied covenant of

26    good faith and fair dealing.

27            94.     As a result of this breach, Plaintiffs and the Class have been damaged in an amount

28    to be proven at trial.

                                                         - 17 -
     291724                                     CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 18 of 21




 1                                   XI.    FIFTH CLAIM FOR RELIEF
 2                                               Declaratory Relief
 3             (By Plaintiffs and the Business Income Coverage Class against Defendants)
 4            95.    Plaintiffs reallege and incorporate by reference the allegations contained in all prior
 5    paragraphs of this Complaint, as though fully set forth herein and, to the extent necessary, plead

 6    this cause of action in the alternative.

 7            96.    Plaintiffs bring this claim individually and on behalf of the Business Income

 8    Coverage Class against Defendant.

 9            97.    This Court has jurisdiction to declare the rights and other legal relations pursuant to

10    28 U.S.C. §§ 2201-2202.
11            98.    Plaintiff’s Policy and the policies of other Business Income Coverage Class
12    members, are insurance contracts under which Defendants were paid premiums in exchange for
13    promises to pay Class members’ losses for claims covered by the Policy.
14            99.    In the Policy, Defendants expressly agree to pay for loss of gross revenue incurred
15    as a result of the perils not excluded under the Policy. Specifically, Defendants promised to pay
16    for losses of business income sustained as a result of a business interruption.
17            100. A covered loss has resulted in a business interruption. These interruptions have
18    caused Plaintiffs and Class members losses.
19            101. The business interruptions and losses triggered the business income coverage under

20    the Policy and other Class members’ policies.

21            102. Plaintiffs and the other Class members have complied with all applicable provisions

22    of their respective policies, including payment of premiums.

23            103. Defendants, without justification, have refused performance under the Policy and

24    other Class members’ policies by denying coverage for these losses and expenses. Accordingly,

25    Defendants are in breach of the Policy and other Class members’ policies.

26            104. Plaintiffs and the Class members seek a judicial determination of whether the

27    policies provide coverage for business interruption losses.

28            105. An actual case or controversy exists regarding Class members’ rights and

                                                         - 18 -
     291724                                      CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 19 of 21




 1    Defendants’ obligations under the terms of the Class members’ policies.

 2                                  XII.    SIXTH CLAIM FOR RELIEF
 3                                               Declaratory Relief
 4                    (By Plaintiffs and the Extra Expense Class against Defendants)
 5            106. Plaintiffs reallege and incorporate by reference the allegations contained in all prior
 6    paragraphs of this Complaint, as though fully set forth herein and, to the extent necessary, plead

 7    this cause of action in the alternative.

 8            107. Plaintiffs bring this claim individually and on behalf of the Extra Expense Class

 9    against Defendant.

10            108. This Court has jurisdiction to declare the rights and other legal relations pursuant to
11    28 U.S.C. §§ 2201-2202.
12            109. Plaintiff’s Policy and the policies of other Extra Expense Coverage Class members,
13    are insurance contracts under which Defendants were paid premiums in exchange for promises to
14    pay Class members’ losses for claims covered by the Policy.
15            110. In the Policy, Defendants expressly agree to pay for extra expenses incurred as a
16    result of the perils not excluded under the Policy. Specifically, Defendants promised to pay
17    amounts in excess of the total cost of conducting business activities during the period of time
18    necessary to clear or repair, including salaries in certain circumstances.
19            111. The present caused Plaintiffs and the Class to incur extra expenses, causing losses.

20            112. The extra expenses triggered the extra expense coverage under the Policy and other

21    Class members’ policies.

22            113. Plaintiffs and the other Class members have complied with all applicable provisions

23    of their respective policies, including payment of premiums.

24            114. Defendants, without justification, have refused performance under the Policy and

25    other Class members’ policies by denying coverage for these losses and expenses. Accordingly,

26    Defendants are in breach of the Policy and other Class members’ policies.

27            115. Plaintiffs and the Class members seek a judicial determination of whether the extra

28    expense coverage provision applies due to the expenses incurred.

                                                         - 19 -
     291724                                      CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 20 of 21




 1            116. An actual case or controversy exists regarding Class members’ rights and

 2    Defendants’ obligations under the terms of the Class members’ policies.

 3                                   XIII.     PRAYER FOR RELIEF
 4            WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

 5   respectfully request that the Court enter judgment against Defendants, as follows:

 6             1.   An order certifying appropriate classes and/or subclasses, designating Plaintiffs as
 7   the class representatives and their counsel as class counsel;
 8             2.   A judicial declaration concerning the provisions concerning the business income
 9   coverage and extra expense coverage;
10             3.   An award of restitution, damages, and disgorgement to Plaintiffs and the Class in an
11   amount to be determined at trial;

12             4.   An order requiring Defendants to pay both pre- and post-judgment interest on any
13   amounts awarded, as allowed by law;

14             5.   An award of costs and attorneys’ fees, as allowed by law; and
15             6.   Such other or further relief as may be appropriate.
16     Dated: April 24, 2020.                ARIAS SANGUINETTI WANG & TORRIJOS, LLP
17                                           /s/ Gregg A. Hubley
                                             Gregg A. Hubley, Esq. (Nev. Bar No. 7386)
18                                           Christopher A.J. Swift, Esq. (Nev. Bar No. 11291)
                                             7201 W. Lake Mead Blvd., Suite 570
19                                           Las Vegas, Nevada 89128
                                             Telephone: (702) 789-7529
20
                                             Mike Arias, Esq. (Cal. Bar No. 115385)*
21                                           Alfredo Torrijos, Esq. (Cal. Bar No. 222458)*
                                             ARIAS SANGUINETTI WANG & TORRIJOS, LLP
22                                           6701 Center Drive West, 14th Floor
                                             Los Angeles, California 90045
23                                           Telephone: (310) 844-9696

24                                           BRAYTON PURCELL, LLP
                                             Alan Brayton, Esq.*
25                                           Gilbert Purcell, Esq.*
                                             James Nevin, Esq.*
26                                           Andrew Chew, Esq.*
                                             222 Rush Landing Road
27                                           Novato, California 94945
                                             Telephone: (800) 598-0314
28                                           Attorneys for Plaintiffs and the Proposed Class
                                             *pro hac vices pending
                                                       - 20 -
     291724                                   CLASS ACTION COMPLAINT
      Case 2:20-cv-00747-KJD-DJA Document 1 Filed 04/24/20 Page 21 of 21




 1                                 XIV.      DEMAND FOR JURY TRIAL
 2            Plaintiffs, individually and on behalf of all others similarly situated, hereby demand a trial

 3   by jury of any and all issues in this action so triable of right.

 4            Dated: April 24, 2020.         ARIAS SANGUINETTI WANG & TORRIJOS, LLP

 5                                           /s/ Gregg A. Hubley
                                             Gregg A. Hubley, Esq. (Nev. Bar No. 7386)
 6
                                             Christopher A.J. Swift, Esq. (Nev. Bar No. 11291)
 7                                           7201 W. Lake Mead Blvd., Suite 570
                                             Las Vegas, Nevada 89128
 8                                           Telephone: (702) 789-7529
 9                                           Mike Arias, Esq. (Cal. Bar No. 115385)*
                                             Alfredo Torrijos, Esq. (Cal. Bar No. 222458)*
10
                                             ARIAS SANGUINETTI WANG & TORRIJOS, LLP
11                                           6701 Center Drive West, 14th Floor
                                             Los Angeles, California 90045
12                                           Telephone: (310) 844-9696
13                                           BRAYTON PURCELL, LLP
14                                           Alan Brayton, Esq.*
                                             Gilbert Purcell, Esq.*
15                                           James Nevin, Esq.*
                                             Andrew Chew, Esq.*
16                                           222 Rush Landing Road
                                             Novato, California 94945
17                                           Telephone: (800) 598-0314
18
                                             Attorneys for Plaintiffs and the Proposed Class
19                                           *pro hac vices pending

20

21

22

23

24

25

26

27

28

                                                        - 21 -
     291724                                    CLASS ACTION COMPLAINT
